Citation Nr: 0112268	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  99-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date than March 15, 1999 
for the grant of a total evaluation due to individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran, who was born in March 1927, served on active 
duty from December 1944 to February 1945, from November 1945 
to February 1947, and from October 1947 to February 1948.

This is an appeal from a regional office (RO) determination 
denying entitlement to an earlier effective date than 
March 15, 1999 for the grant of a total evaluation based on 
individual unemployability. 

In June 1999, the veteran withdrew appeals for service 
connection for post traumatic stress disorder and anxiety 
neurosis, and for an increased rating for sinusitis.  


FINDINGS OF FACT

1.  On December 15, 1997, a claim for pension was received 
from the veteran indicating that he was receiving Social 
Security benefits and that he had been recently hospitalized 
because of cardiovascular problems.  

2.  On January 12, 1998, a claim for service connection for 
disability residual to nicotine dependence, including 
cardiovascular and pulmonary disease, was received.  

3.  Private medical records show the veteran's treatment in 
the 1990's, including 1997, for coronary artery disease, post 
bypass surgery, and chronic obstructive pulmonary disease.  

4.  In a rating in March 1998, the RO granted a permanent and 
total disability rating for pension, evaluating his 
nonservice-connected disabilities including coronary artery 
disease with bypass, as 60 percent disabling, chronic 
obstructive pulmonary disease, as 10 percent disabling, 
anxiety neurosis, as 10 percent disabling, and a back 
condition as 10 percent disabling. 

5.  The RO denied service connection for chronic obstructive 
pulmonary disease and service connection for residuals of 
nicotine dependence, and the veteran appealed.

6.  Later in 1998, a Department of Veterans Affairs (VA) 
examiner expressed the opinion that the veteran's nicotine 
dependence began in service, and that such nicotine 
dependence contributed to the onset of chronic obstructive 
pulmonary disease and coronary artery disease.  

7.  In a rating in March 1999, the RO granted service 
connection for chronic obstructive pulmonary disease and for 
coronary artery disease with bypass grafting, evaluating each 
disability as 60 percent disabling, effective from 
January 12, 1998.  

8.  On March 15, 1999, the veteran submitted a claim for a 
total rating based on individual unemployability, indicating 
that he had last worked in 1977 and that his coronary artery 
disease and chronic obstructive pulmonary disease prevented 
him from following substantially gainful employment.  

9.  In a rating in July 1999, the RO granted a total rating 
by reason of individual unemployability, effective from 
March 15, 1999.  The veteran timely appealed the effective 
date assigned by the RO for the total rating based on 
individual unemployability.  

10.  The veteran was unable to perform gainful employment 
because of his cardiovascular disease and respiratory disease 
from the initial date of his claim for service connection for 
these disabilities, January 12, 1998.  




CONCLUSION OF LAW

The criteria for an effective date of January 12, 1998, but 
not earlier, for the award of a total rating by reason of 
individual unemployability have been met. 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, on appeal, maintains that he has been totally 
disabled because of his heart and respiratory conditions 
since the early 1990's.  He maintains that he should be 
assigned a total rating based on individual unemployability 
from at least the date service connection was granted for 
these disabilities.

I Background

The veteran has previously been granted service connection 
for duodenal ulcer disease, evaluated as 10 percent disabling 
from April 11, 1951, sinusitis, rhinitis, with 
nasopharyngitis, evaluated as 0 percent disabling since 
December 1955, and for residuals of tonsillitis, evaluated as 
0 percent disabling from February 1947. 

In April 1956, the Board denied increased ratings for the 
duodenal ulcer disease and for the sinusitis, rhinitis, with 
nasopharyngitis.  In March 1976, the RO denied a claim for a 
total rating by reason of individual unemployability.  The 
veteran did not perfect a timely appeal. 

On December 15, 1997, a claim for a permanent and total 
disability for pension was received from the veteran 
indicating that he had completed a 7th grade education and 
had previously worked as a welder.  He also worked as a 
farmer.  On this claim, he reported that he was receiving 
Social Security benefits, and that he was unable to work 
because of recent treatment for a heart condition.

On January 12, 1998, the veteran submitted a claim for 
service connection for nicotine addiction, stating that he 
had begun smoking in service.  He indicated that he desired 
service connection for respiratory disease and cardiovascular 
disease as secondary to his nicotine dependence.  VA and 
private medical reports show treatment in the 1990's, 
including 1997, for coronary artery disease, hypertension, a 
history of bypass surgery, and chronic obstructive pulmonary 
disease.  A chest x-ray in June 1997 showed severe chronic 
obstructive pulmonary disease.

On a VA examination in January 1998, the veteran reported 
that he had coronary artery bypass surgery in the early 
1990's, a history of smoking as much as five packs of 
cigarettes daily, and a history of chronic obstructive 
pulmonary disease and emphysematous changes.  He stated that 
currently even light exertion caused fatigue, shortness of 
breath, and chest pain.  The examination resulted in the 
diagnoses of hypertension, coronary artery disease with 
coronary artery bypass grafting, left ventricular 
dysfunction, and chronic obstructive pulmonary disease.  

In a rating in March 1998, the RO granted a permanent and 
total disability rating for pension, evaluating his 
nonservice-connected disabilities including coronary artery 
disease with coronary artery bypass, as 60 percent disabling, 
chronic obstructive pulmonary disease, as 10 percent 
disabling, anxiety neurosis, as 10 percent disabling, and a 
back condition as 10 percent disabling.  The RO also denied 
service connection for chronic obstructive pulmonary disease 
and service connection for residuals of nicotine dependence.  
The veteran timely appealed the denial of service connection 
for disabilities associated with nicotine dependence.

A VA examination in December 1998, resulted in the opinion 
that the veteran's nicotine dependence began in service, and 
that the nicotine dependence contributed to the onset of 
chronic obstructive pulmonary disease and coronary artery 
disease.  

In a rating in March 1999, the RO granted service connection 
for coronary artery disease with bypass grafting and chronic 
obstructive pulmonary disease, evaluating each disability as 
60 percent disabling, effective from January 12, 1998. 

Later in March 1999, the veteran requested a total rating 
based on individual unemployability.  He indicated that he 
had last worked in 1977, and that he had completed a high 
school education.  

In a July 1999 rating, the RO granted a total rating by 
reason of individual unemployability, effective from 
March 15, 1999, the date of claim for such rating increase.  
Later in 1999, the veteran requested an earlier effective 
date for the assignment of a total rating based on individual 
unemployability.  

II.  Analysis

Unless specifically provided otherwise, the effective date of 
an award of disability compensation to a veteran shall be the 
date following the date of discharge or release from service 
if application therefor is received within one year from such 
date of discharge or release.  Otherwise, the grant of 
service connection will be effective the date of claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  38 C.F.R. 
§ 3.151 (2000).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered an informal claim.  
Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155 (2000).  

In this case, initially, it is noted that the RO assigned an 
effective date of January 12, 1998, for the grant of service 
connection for chronic obstructive pulmonary disease and for 
coronary artery disease with bypass grafting.  However, a 
claim for a permanent and total disability rating for pension 
was received from the veteran on December 15, 1997, in which 
the veteran indicated that he received recent treatment for, 
and was disabled as the result of, cardiovascular disease.  
Since a claim by a veteran for pension may be considered to 
be a claim for compensation, the Board must consider whether, 
initially, the effective date for the grant of service 
connection for chronic obstructive pulmonary disease and 
coronary artery disease should be December 15, 1997,

Basically, the United States Court of Veterans Appeals (the 
Court) has determined that the applicable regulations do not 
automatically require that a claim for pension be treated as 
a claim for compensation.  By using the term "may" the 
Secretary provided that the VA has discretion as to whether 
one type of claim can be considered as a request for the 
other benefit.  Stewart v. Brown, 10 Vet.App.15 (1997).  The 
Court determined that where the pension claim contained no 
mention that the disabilities mentioned on the pension claim 
were connected to service, such claim did not contain the 
clear intent to request service connection. Stewart v. Brown, 
supra.  

In this case, the claim for pension in December 1997 
mentioned his heart disease, but did not mention or connect 
such disability, or any other disability, to the veteran's 
service.  Consequently, the Board finds that the veteran's 
claim for pension, received on December 15, 1997, can not be 
considered, in this case, an application for service 
connection for coronary artery disease with bypass grafting 
and chronic obstructive pulmonary disease. 

The veteran's statements after the grant of service 
connection in March 1999 can be construed as a disagreement 
with the initial rating action in March 1999 assigning a 
combined evaluation of 90 percent for his service connected 
disabilities.  The veteran timely contended that he was 
totally disabled by reason of his service connected 
disabilities.  When the veteran disagrees with the initial 
evaluation assigned for the initial rating of a disability, 
the RO should review the rating effective from the date of 
grant of service connection.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Further, any evaluation should also 
include an evaluation for a total rating based on individual 
unemployability, where the evidence indicates the presence of 
unemployment due to service-connected conditions.  Norris v. 
West, 12 Vet. App. 413 (1999).

In this case, the RO in March 1999 assigned a 60 percent 
evaluation for chronic obstructive pulmonary disease and 
another 60 percent evaluation for coronary artery disease, 
effective from January 12, 1998, the date of service 
connection for such disabilities.  In fact, the evidence of 
record shows that the veteran was severely disabled as the 
result of each disability, noting that even light exertion 
caused fatigue, shortness of breath, and chest pain.  The 
evidence in 1998, based on VA examinations and the veteran's 
previous medical history, clearly showed that the veteran was 
unemployable as the result of his serious chronic obstructive 
pulmonary disease and coronary artery disease.  In fact, the 
veteran had been granted a permanent and total disability 
rating for pension, mainly as the result of his heart 
disease, in a rating action in March 1998.  

Thus, the veteran is entitled to a total rating by reason of 
individual unemployability effective from the initial date of 
claim for service connection for his cardiovascular and 
respiratory disorders, or January 12, 1998, but not prior to 
this date. Norris v. West, supra.  This is the earliest date 
that compensation can be granted for the service connected 
chronic obstructive pulmonary disease and coronary artery 
disease, as the initial claim for service connection for 
these disabilities was this date.  38 U.S.C.A. § 5110.  


ORDER

The veteran is entitled to a total rating based on individual 
unemployability from January 12, 1998, but not earlier.  To 
this extent, the benefits sought on appeal are granted, 
subject to the controlling regulations for the award of 
monetary benefits.  



	_______________________________
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






